Order issued October           , 2012




                                              In The
                              Cntrt of Apprato
                        NMI! Bistrirt tif a'rxasafDallas
                                        No. 05-11-00279-CV


                                YVONNE BROWN, Appellant

                                                V.

                             FALLS ON CLEARWOOD, Appellee


                                            ORDER

       We GRANT appellant's October 1, 2012 motion for an extension of time to file a motion

for rehearing. Appellant shall file her motion for rehearing on or before October 19, 2012.